All that is said by the Chief Justice has my cordial approval. But I beg leave to add just a little. The defense is an effort by the city to rescind. If we assume fraud inducing the contract, it was well known to the city at the time, or shortly after, the contract was made. So the city's long performance of its contractual obligations was plainly with complete knowledge of whatever fraud there was. That is, with knowledge of the fraud, it affirmed the contract. Therefore it cannot now disaffirm. Its right to rescind, if there *Page 252 
ever was such right, has been lost by its own election. This is the rule of Shell Petroleum Corp. v. Anderson, 191 Minn. 275,253 N.W. 885, and of the Restatement, Contracts, § 484.
MR. JUSTICE HILTON, incapacitated by illness, took no part.